Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
Michael A. Williams appeals the district court’s order denying his motion to modify his term of imprisonment pursuant to 18 U.S.C. § 3582 (2000). We have reviewed the record and the district court’s opinion and find no reversible error. The statute on which Williams relied provides no basis for relief. Accordingly, we affirm the district court’s denial. We dispense with oral argument because the facts and legal contentions are adequately presented in the *763materials before the court and argument would not aid the decisional process.

AFFIRMED.